DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0018230).
Figure 7 of Kim discloses a light emitting device comprising:
(1) regarding Claim 1:
	a light source panel including light emitting units ([0003]); and
a printed circuit board (abstract text) including a light source driving circuit (631) electrically connected to the light source panel, wherein the light source driving circuit:

a light emitting diode (on CH11) including a first terminal and a second terminal both electrically connected to a first voltage line to which a first power supply voltage (LVDD) is provided;
a switching element (733) electrically connected between the second terminal of the light emitting diode and a feedback node which outputs the feedback voltage, the switching element operating in response to the current control signal; and
a resistor (734) electrically connected between the feedback node and a second voltage line to which a second power supply voltage is provided, wherein the resistor includes a conductive pattern having a predetermined width disposed on the light source panel ([0082]-[0090]).
	(2) regarding Claim 2:
wherein the conductive pattern of the resistor of each of the light emitting units has a predetermined length ([0094]-method of setting resistance values).
	(3) regarding Claim 3:
wherein the conductive pattern of the resistor of each of the light emitting units has a predetermined thickness ([0094]-method of setting resistance values).
	(4) regarding Claim 4:

	(5) regarding Claim 5:
		wherein the light source panel is a glass substrate ([0003]).
	(6) regarding Claim 6:
wherein the conductive pattern of the resistor of each of the light emitting units has a same resistance value ([0094]).
	(7) regarding Claim 7:
wherein the resistor of each of the light emitting units comprises a metal wiring pattern ([0094]-method of setting resistance values).
	(8) regarding Claim 8:
wherein the light source driving circuit provides the first power supply voltage and the second power supply voltage (See Fig 7).
	(9) regarding Claim 9:
wherein the switching element comprises a switching transistor (733) including:
a first electrode (See 733) electrically connected to the second terminal of the light emitting diode;
a second electrode (See 733)electrically connected to the feedback node; and
a gate electrode (See 733) that receives the current control signal.
	(10) regarding Claim 10:

	(11) regarding Claim 11:
wherein the light source panel comprises light source pads electrically connected to the light emitting units, and
the printed circuit board comprises substrate pads electrically connected to the light source pads ([0003]-items present in the display devices).
	(12) regarding Claim 12:
the light emitting units comprise a first light emitting unit and a second light emitting unit (See 821 in Fig 8), and the light source pads comprise a first light source pad and a second light source pad (See Fig 8), wherein the light emitting device further comprises:	
a first feedback line that transmits a feedback voltage of the first light emitting unit to the first light source pad (831 in Fig 8); and
an n-th feedback line that transmits a feedback voltage of the second light emitting unit to the second light source pad (83k in Fig 8).
	(13) regarding Claim 13:
wherein a length of the first feedback line is different from a length of the n-th feedback line (See Fig 8).
	(14) regarding Claim 14:
	a display panel that displays an image ([0003]); and

a light emitting device that provides light to the display panel (Fig 7), wherein the light emitting device comprises:
a light source panel including light emitting units ([0003]); and
a printed circuit board (abstract text) including a light source driving circuit (631) electrically connected to the light source panel, wherein the light source driving circuit:
receives a feedback voltage (on N25) from each of the light emitting units, and compares (732) the feedback voltage from each of the light emitting units with a reference voltage (VREF) to output a current control signal, wherein each of the light emitting units comprises:
a light emitting diode (on CH11) including a first terminal and a second terminal both electrically connected to a first voltage line to which a first power supply voltage (LVDD) is provided;
a switching element (733) electrically connected between the second terminal of the light emitting diode and a feedback node which outputs the feedback voltage, the switching element operating in response to the current control signal; and
a resistor (734) electrically connected between the feedback node and a second voltage line to which a second power supply voltage is provided, wherein the resistor includes a conductive pattern having a predetermined width and length disposed on the light source panel ([0082]-[0090]).
(15) regarding Claim 15:

	(16) regarding Claim 16:
		wherein the light source panel is a glass substrate ([0003]).
	(17) regarding Claim 17:
wherein the conductive pattern of the resistor of each of the light emitting units has a same resistance value ([0094]).
	(18) regarding Claim 18:
wherein the resistor of each of the light emitting units comprises a metal wiring pattern ([0094]-method of setting resistance values).
	(19) regarding Claim 19:
wherein the light source driving circuit provides the first power supply voltage and the second power supply voltage (See Fig 7).
	(20) regarding Claim 20:
wherein the switching element comprises a switching transistor (733) including:
a first electrode (See 733) electrically connected to the second terminal of the light emitting diode;
a second electrode (See 733)electrically connected to the feedback node; and
a gate electrode (See 733) that receives the current control signal.
	(21) regarding Claim 21:

	(22) regarding Claim 22:
wherein the light source panel comprises light source pads electrically connected to the light emitting units, and
the printed circuit board comprises substrate pads electrically connected to the light source pads ([0003]-items present in the display devices).
	(23) regarding Claim 23:
the light emitting units comprise a first light emitting unit and a second light emitting unit (See 821 in Fig 8), and the light source pads comprise a first light source pad and a second light source pad (See Fig 8), wherein the light emitting device further comprises:	
a first feedback line that transmits a feedback voltage of the first light emitting unit to the first light source pad (831 in Fig 8); and
an n-th feedback line that transmits a feedback voltage of the second light emitting unit to the second light source pad (83k in Fig 8).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0018230) in view of Kodama et al. (US 2014/0247584).
(1) regarding Claim 24:
	Kim discloses all of the subject matter above.  However Kim does not disclose a flixible circuit board.
	Kodama, in the same field of endeavor, discloses:
	further comprising a flexible circuit board ([0098]) including:
an end electrically connected to the light source pads of the light source panel; and another end electrically connected to the substrate pads of the printed circuit board, wherein the flexible circuit board electrically connects the light source pads and the substrate pads ([0098]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Kodama into the system of Kim in order to improve device strength and usability as taught by Kodama.
(2) regarding Claim 25:
	Kim discloses all of the subject matter above.  However Kim does not disclose a refelction member.
	Kodama, in the same field of endeavor, discloses:
	further comprising a reflection member disposed on an upper portion of the light source panel, the reflection member reflecting light emitted from the light emitting units to the display panel ([0005], [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Kodama into the system of Kim in order to improve light distribution to create a better user view as taught by Kodama.
(3) regarding Claim 26:
	Kim discloses all of the subject matter above.  However Kim does not disclose an optical member.
	Kodama, in the same field of endeavor, discloses:
	further comprising an optical sheet disposed between the reflection member and the display panel ([0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Kodama into the system of Kim in order to improve light distribution to create a better user view as taught by Kodama.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844